NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


RICHARD A. MORSE, JR., DOC #T52004, )
                                    )
           Appellant,               )
                                    )
v.                                  )            Case No. 2D17-3250
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
                                    )

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Barbara Fleischer,
Judge.

Richard A. Morse, Jr., pro se.




PER CURIAM.


             Affirmed.



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.